Title: From Abigail Smith Adams to William Stephens Smith, 1 October 1814
From: Adams, Abigail Smith
To: Smith, William Stephens



Dear Sir:
Quincy, October 1st, 1819. 1814

It is already three weeks since you left us; I have not any knowledge of your progress farther than New-Haven, where General Humphreys informed me that he had the pleasure of meeting you.
I wish to hear form you, although I cannot expect that you have anything agreeable of a public nature to communicate, from the desolate walls of Washington. I will, however, turn my face from that forlorn place, and congratulate you upon the triumphant victory of McDonough, up on Lake Champlain; and of McCombs at Plattsburgh, which has brightened the splendour of our arms, and gathered fresh laurels for our country. But we must entwine  the yew with the laurel, over the bier of the heroic sons of Columbia, whose lives paid the forfeit of their valour.
I wish for information respecting our connections at Washington; from judge Cranch, letters have been received by his friends here, but I do not know anything of our other friends, whether they have been sufferers. Will you be so good as to inform yourself, and write me word?
Boston continues to be fortified in every direction, and the numerous troops collected there, drilled and disciplined seven hours every day. All apprehension of an attack upon it this year appears to be dissipated.
I perceive the apple of discord is thrown out in Congress, and the removal of the seat of government proposed. A warm opposition no doubt will ensue, and the powerful name of the founder of Washington, will prevail to keep you there.
I should like to hear how you are accommodated; I know you can submit to privations like an old soldier.
Clouds and darkness hang over us; ways and means are one of the most difficult obstacles we have to contend with; public credit is shaken, and the banks trembling. Where the ark of our safety is to rest, time must unfold. We are all well. I am, dear sir, affectionately yours,
A. A.